Citation Nr: 0616841	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  99-22 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral 
shoulder disorder.

3.  Entitlement to an initial compensable evaluation for the 
residuals of a napalm burn to the left index finger.

4.  Entitlement to an effective date earlier than August 17, 
1998, for the award of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972, and his service included a tour of combat duty in the 
Republic of Vietnam from November 1970 to November 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

This matter was last before the Board in August 2004, when it 
determined that the claims needed to again be remanded to the 
RO for the completion of additional development.  Thereafter, 
the Board also undertook its own development of the case via 
procurement of a medical opinion from the Veterans Health 
Administration (VHA) in January 2006.  The Board is satisfied 
that, to the extent possible, all action requested on remand 
and thereafter to further develop this appeal is now 
complete, such that it may proceed with a decision on the 
veteran's claims herein.   


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  Competent medical evidence of record establishes that the 
veteran's low back spondylolisthesis clearly and unmistakably 
preexisted his entry into active service.

3.  Competent medical evidence of record does not demonstrate 
that the veteran's low back spondylolisthesis underwent an 
increase in disability during active service that resulted in 
a permanent increase in severity of the disorder.

4.  Competent medical evidence of record does not establish 
that any other currently diagnosed low back disorder is 
etiologically related to any event of active service, or that 
low back arthritis manifested to a compensable degree within 
a year after service discharge.

5.  Competent medical evidence of record demonstrates that 
currently diagnosed bilateral degenerative joint disease of 
the shoulders is etiologically related to an event of active 
service.

6.  The veteran failed to report for VA examinations in 
January 2002, March 2004, September 2004, October 2004, 
January 2005, and April 2005 without good cause.

7.  A compensable evaluation for the residuals of a napalm 
burn to the left index finger cannot be established without 
consideration of clinical findings from a current VA 
examination report; there is no such report of record.

8.  The veteran initially filed a claim of entitlement to a 
total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU) 
in a VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability) received at the RO on 
August 17, 1998; there is no indication of an earlier and 
unadjudicated claim of record.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service, and low back arthritis may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 3.307, 3.309 
(2005).

2.  Bilateral shoulder degenerative joint disease was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

3.  The criteria for an initial compensable evaluation for 
the residuals of a napalm burn on the left index finger have 
not been met.  38 U.S.C.A. §§ 501, 1155 (West 2002); 38 
C.F.R. §§ 3.655, 4.118, Diagnostic Code 7800 through 
Diagnostic Code 7833 (2005); 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (as in effect prior to August 30, 2002).  

4.  The criteria for the assignment of an effective date 
prior to August 17, 1998, for a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities (TDIU) have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.400 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Board finds that with respect to these claims, VA has met 
all statutory and regulatory notice and duty to assist 
provisions as related to the Veterans Claims Assistance Act 
of 2000 (VCAA) and all other applicable law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

To that end, letters dated in January 2002, March 2004, and 
September 2004 fully satisfied the VCAA's duty to notify 
provisions.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Through these 
communications, the veteran was made aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims, and these letters also indicated 
that he should give VA any relevant information or evidence 
in his possession.  Moreover, although these VCAA letters 
were not sent prior to the initial adjudication of the 
veteran's claims, this was not prejudicial to him, because he 
was subsequently provided with adequate notice, followed by 
readjudication of his claims with issuance of supplemental 
statements of the case (SSOCs), with the last one provided to 
him in April 2005.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-121 (2004).  

In addition, the Board observes that with regard to the 
veteran's initial claim for service connection for a left 
finger disorder, via an October 1999 rating decision, that 
claim was granted and thus substantiated under then-
applicable law.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thereafter, in the veteran's February 2000 
notice of disagreement, he requested a higher initial 
evaluation for this newly service-connected disability, and 
he is presumed to be seeking the maximum benefits available 
under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Then, in April 2000, the RO properly issued a 
statement of the case in April 2000 that contained, in 
pertinent part, the then-applicable criteria for establishing 
a higher-initial rating.  See 38 U.S.C.A. §§ 5103A, 
38 U.S.C.A. § 7105(d) (West 2002).  As well, the 
aforementioned January 2002, March 2004, and September 2004 
VCAA letters provided applicable notice for this claim for a 
higher initial evaluation, as did a March 2003 letter that 
informed the veteran of a VA change in the rating criteria 
for skin disabilities.  Therefore, the Board finds that with 
respect to this claim, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. § 5104(b) (West 2002) 
and 38 U.S.C.A. § 7105(d), as well as the regulatory 
requirements of 38 C.F.R. § 3.103(b) (2005).  See also 
Dingess, supra.

Moreover, as the Board has concluded that the preponderance 
of the evidence is against the claim for service connection 
for a low back disorder, a higher initial evaluation for left 
index finger disability, and an earlier effective date for 
the grant of TDIU, any questions as to notice of the 
appropriate disability rating or effective date to be 
assigned (i.e., in the event of an award of benefits) are 
accordingly rendered moot, and so no further notice is 
necessary at this time.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  As well, because the Board has decided 
to grant the claim for service connection for bilateral 
shoulder degenerative joint disease, on return of this case 
to the Agency of Original Jurisdiction, the RO will then duly 
implement this award and provide the veteran with appropriate 
notice of the necessary requirements for the assignment of a 
disability rating and effective date for this grant at that 
time.  Id.

With regard to the VCAA's duty to assist, the Board finds 
that to the extent possible, the veteran's service medical 
records, VA medical records, and all adequately identified 
private medical records have been obtained for consideration 
in support of his claims.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  Furthermore, there is no 
indication that additional evidence that may be relevant to 
the issue decided herein is available, but not of record.  As 
well, the veteran was accorded the opportunity to participate 
in VA examinations on multiple occasions, and he did attend 
such examinations in August 1999 and September 1999.  
38 C.F.R. § 3.159(c)(4).  

In addition, however, the veteran was properly notified that 
he was scheduled for VA hand/thumb/finger and general medical 
examinations in January 2002, but he did not report for those 
evaluations.  As well, he was notified of VA examinations 
scheduled for March 2004, September 2004, and October 2004, 
and while these notice letters were sent to his former 
residential address, these notices were also apparently not 
returned as undeliverable, and he did not report for any of 
those evaluations.  Finally, the veteran was scheduled for VA 
joints, scars, and spine examinations in January 2005, and 
then again for VA orthopedic and general medical examinations 
in April 2005, and these notices were properly sent to his 
current address of record.  The veteran, however, failed to 
report for evaluation in either January 2005 or April 2005.  
In a January 2005 communication received after the scheduled 
dates of the January 2005 VA examinations, the veteran's 
attorney advised that the veteran was unable to attend those 
evaluations because: he lived 59 miles away from the 
facility, he did not have the financial means to make the 
trip; he was unable to drive unassisted because of his 
medical conditions; he was wary of traveling that distance to 
an unfamiliar area when bad weather was also predicted to 
occur; and his car was unsafe to use for such travel.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the disability, VA must conduct a VA examination.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
Board remanded this claim on several occasions for additional 
VA examination.  As noted above, the RO duly notified the 
veteran of such examinations on multiple occasions, but he 
did not report for any of these evaluations.  VA also 
notified him of the need to attend these examinations in the 
VCAA letters dated in March 2004 and September 2004, as well 
as in several adjudicatory documents related to this appeal.  
Moreover, the Board finds that the veteran has not provided 
good cause for his failure to report for examination.  
Notably, there was no indication from the veteran of problems 
with attending VA examination until after several such 
scheduled examinations, and only via a statement from his 
attorney in January 2005.  As well, as documented by current 
reports of record, the veteran was able to attend private 
medical evaluations in support of his claims at the same time 
that he was apparently unable to attend VA examinations.  
And, his current available medical record does not 
demonstrate that he is medically unable to attend VA 
examination.  

While VA does have a duty to assist in the development of his 
claims, this duty is not limitless.  His cooperation in 
responding to requests for information and reporting for 
scheduled examinations is required.  As the United States 
Court of Appeals for Veterans Claims (Court) has noted, the 
duty to assist in the development and adjudication of a claim 
is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 
522 (1996).  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
see also Olson v. Principi, 3 Vet. App. 480 (1992).  
Therefore, as to the veteran's claims for service connection 
for a low back disorder and bilateral shoulder disorder, the 
Board will proceed to decide his claims only upon the 
evidence now of record.  38 U.S.C.A. § 501 (West 2002); 
38 C.F.R. § 3.655 (b) (2005).  As for his claim for a higher 
initial evaluation for a left index finger disability, 
however, and as will be explained below, the Board must deny 
the claim at this time.  38 U.S.C.A. § 501; 38 C.F.R. 
§ 3.655(a) (2005).

As there is no indication that any VA failure to provide 
additional notice or assistance to the veteran reasonably 
affects the outcome of this case, the Board finds that any 
such error is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d. 1328 (Fed. 
Cir. 2006).  Thus, the case is ready for appellate review.

Finally, the Board has reviewed all of the evidence of 
record, including but not limited to the veteran's: 
contentions; lay statements; service medical records; VA 
treatment and examination reports; private treatment and 
examination reports; and records from the Social Security 
Administration (SSA).  Although the Board has an obligation 
to provide adequate reasons and bases supporting its 
decisions, it is not required to discuss each and every piece 
of evidence in a case.  The relevant evidence, however, 
including that submitted by the veteran, will be summarized 
where appropriate.  

II.  Service Connection for Low Back and Bilateral Shoulder 
Disorders

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

Congenital or developmental defects are not considered to be 
diseases or injuries that are eligible for entitlement to 
service connection under the law.  38 C.F.R. § 3.303(c) 
(2005). 

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  See 
38 U.S.C.A. § 1111 (West 2002); see also 70 Fed. Reg. 23,027-
23,029, effective May 4, 2005, now codified as amended at 
38 C.F.R. § 3.304(b) (2005).  The presumption of soundness 
may be rebutted by clear and unmistakable evidence that the 
disorder existed prior to entry into service and that the 
disorder was not aggravated by such service.  Id. 

For a preexisting injury or disease to have been aggravated 
by active service, there must be an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2005).  Where a veteran experiences an increase in 
disability of a preexisting condition during service, a 
presumption of aggravation arises that is rebuttable by clear 
and unmistakable evidence (obvious or manifest).  38 C.F.R. § 
3.306(b) (2005).  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  The 
specific finding requirement that an increase in disability 
is due to the natural progress of the condition will be met 
when the available evidence of a nature generally acceptable 
as competent shows that the increase in severity of a disease 
or injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to service.  Consideration will also be 
given to the circumstances, conditions and hardships of 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A temporary 
worsening of symptoms, rather than a deterioration of the 
condition, cannot be considered to be aggravation of a 
preexisting injury or disease, and is not a basis for 
invoking the presumption.  Jensen v. Brown, 4 Vet. App. 304 
(1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service: satisfactory lay or other 
evidence of service incurrence or aggravation of such disease 
or injury, if consistent with the circumstances, conditions 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  See 38 U.S.C.A. § 
1154(b)  (West 2002); see also Collette v. Brown, 82 F.3d 
389, 393 (Fed. Cir. 1996); VAOPGCPREC 12-99.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert, 
supra.

A.  Analysis of Entitlement to Service Connection for a Low 
Back Disorder

The veteran reported that he initially injured his back 
during Basic Training, but was told that the injury would 
resolve, and to proceed with his duties.  He also stated that 
while in Vietnam, while driving an armored personnel carrier 
(APC), he hit a bomb crater, which threw him out of the 
vehicle and injured his back.  He advised that thereafter, 
when he undertook certain in-service activities, he continued 
to have periods of pain and exacerbation.   Finally, he 
stated that these problems continued after his release from 
active duty.     

Review of the veteran's service medical records reveals no 
record of complaints, symptomatology, diagnosis, or treatment 
of any back injury or disorder during active service.  As 
well, his January 1972 service separation examination report 
indicated that his spine was "normal," and the veteran also 
wrote on this report that the present state of his health was 
good.   

Thereafter, a January 1973 private X-ray report indicated 
that the veteran had anomalies of the lumbosacral spine, 
described as minimal spondylolisthesis at L4 and slightly 
greater at L5, and possible spondylolyses.  Spina bifida 
occulta was also documented at S1.

A February 1973 statement from the veteran's parents noted 
that he complained of back pain immediately upon his return 
from active duty, and that it affected his ability attempting 
to work as a bartender.   

There is no confirmed medical record of treatment for any low 
back problems from February 1973 until approximately October 
1985.  

In late October 1985, the veteran was involved in a work 
accident where he sustained multiple injuries after falling 
into a construction ditch and being buried in dirt.  A 
discharge summary from Lincoln General Hospital recorded 
final diagnoses pertaining to head, clavicle, and rib 
injuries, among other things, but not a back disorder.  
Treatment reports for this hospitalization, however, did 
include the veteran's complaints of low back pain.  Immediate 
follow-up private treatment reports, however, did not mention 
a diagnosed back problem.   

A May 1986 X-ray report from Lincoln General Hospital 
recorded that the veteran had longstanding bilateral 
spondylolysis at L4, with nearly second degree 
spondylolisthesis.  The remaining lumbosacral spine was 
described as "not remarkable."  However, bilateral pars 
defects at L4 and a "notable" longstanding developmental 
irregularity along the superior aspect of L5, were also 
recorded findings in this report.  

A September 1986 report from Lincoln Orthopedic & Sports 
Medicine Clinic, P.C., included a diagnosis of spondylolytic 
defect with Grade I spondylolisthesis at L4-L5, described as 
most likely longstanding.  

The record also reflects that effective September 1, 1986, 
the veteran was awarded SSA disability benefits, for a 
primary diagnosis of residual nervous system injuries, with a 
secondary diagnosis of status post lumbar laminectomy and 
fusion.  

A November 1986 report from Lincoln Neurology recorded that 
the veteran sustained a low back injury, among other severe 
injuries, at the time of his October 1985 accident.  

A June 1987 magnetic resonance imaging (MRI) scan report for 
the lumbar spine revealed findings of: changes of 
degenerative disc disease at L4-L5 with loss of normal signal 
intensity, narrowing of the disc space, ostephytosis, and 
posterior disc protrusion into the thecal sac; degenerative 
disc disease at L5-S1 with loss of normal disc signal 
intensity, disc space narrowing, osteophytosis, and posterior 
disc protrusion into the thecal and intraforaminal fat; and 
first degree spondylolisthesis of L4 on L5.

As well, private treatment reports note evaluation and 
physical therapy sessions for upper and lower back pain in 
1986 and 1987.

Then, a February 1993 report from J.J.H., M.D., reflected 
that the veteran had been having difficulties with his back 
for more than one year.  The veteran indicated that he could 
not recall any particular injury to his back.  Dr. H. also 
noted that the veteran had been "working and working" with 
it, and that he had had back problems in the past because of 
his (October 1985) neck injury and skull fracture.      

A subsequent February 1993 report from S.E.S., M.D., 
reflected a diagnosis of isthmic spondylolisthesis at L4 and 
L5.  Dr. S. noted that the veteran had been having increasing 
low back with radiculopathy and numbness for a while, and 
that the problem escalated after a fall on the ice that 
month.  He indicated that a computed tomography (CT) scan 
then available for his review suggested spondylolisthesis at 
L5 with associated spinal stenosis.  He also noted that 
recent lumbar spine X-rays showed isthmic spondylolisthesis 
at L4 and L5 with a first degree slip at L5 and a second to 
third degree slip at L4, as well as complete degeneration of 
the L4 disc space and some degenerative disc changes at L5.  

The February 1993 lumbar spine CT report (as referred to by 
Dr. S.) noted: bilateral spondylolysis with Grade II 
spondylolisthesis of L4 over L5; spinal stenosis at L4-L5; 
broad-based herniation of disc material, suspect at the L5-S1 
level, causing marked compromise of the spinal canal; and 
bony spinal stenosis at L5-S1.

The veteran was then admitted to Bryan Memorial Hospital in 
early March 1993 with a diagnosis of dypsneic 
spondylolisthesis at L4 and L5.  He reported increasing low 
back pain with bilateral lower extremity pain and numbness in 
the dorsum of both feet.  A subsequent March 1993 lumbar 
myelogram reflected that he had six vertebrae with lumbar 
characteristics, and that there was: high-grade spinal 
stenosis at L5 and L6; Grade I to II spondylolisthesis of L5 
with respect to L6; and Grade I spondylolisthesis of L6 with 
respect to S1.  A companion March 1993 CT scan report 
revealed: high grade spinal stenosis at L5-L6 and L6-S1; 
Grade I to II spondylolisthesis of L5 with respect to L6; and 
narrowing, vacuum disc phenomenon, and bilateral pars 
interarticularis defects at L5-L6.  Thereafter in March 1993, 
the veteran underwent surgery at the hospital, performed by 
Dr. S., which consisted of an anterior lumbar fusion from L4 
to the sacrum, with laminectomy and fusion of L4 to the 
sacrum, using internal fixation iliac bone.  His discharge 
diagnosis was L4 and L5 spondylolisthesis.  

At an October 1993 VA examination, conducted without claims 
file review, the veteran reported that he injured his lumbar 
spine after being drafted into service.  He recalled the 
onset of low back pain during basic training and stated that 
he brought the pain to the attention of his supervisors.  He 
continued that it was not felt that he had an injury that 
would prevent him from continuing his training.  He reported 
that his back pain then steadily worsened during service.  
Following clinical evaluation, the diagnosis was L4-L5 
spondylolisthesis, status post anterior and posterior 
instrumented spinal fusion, with limited range of motion in 
the lumbar spine.  A concurrent VA X-ray report showed 
surgical changes of L5 through S2 with plate/screw fusion and 
laminectomy, as well as a 12-millimeter Grade I anterior 
subluxation of L5 on S1.

At an August 1999 VA examination, again conducted without 
claims file review, the veteran reported that he injured his 
low back during active service, when he was thrown forward 
following an explosion.  He stated that his back pain was 
then exacerbated when an APC he was riding in fell into a 
bomb crater and he was thrown out.  He also advised he again 
injured his low back in a 1985 work accident.  Following 
clinical evaluation, the diagnosis was degenerative disease 
of the lumbosacral spine, secondary to trauma.  VA X-ray 
findings from this evaluation were the same as in October 
1993.

In a November 1999 letter, Dr. S. stated that the veteran was 
his patient, and that he had had a lumbar spine fusion from a 
"problem that he had since his adolescence."  He then added 
that this situation, however, was made painful and "clearly 
aggravated" by the veteran's activity in the service.  

At a January 2002 VA outpatient treatment evaluation, the 
veteran stated that he injured his back in service, when a 
booby trap blew and threw him into the air, causing him to 
land on his back.  After clinical evaluation, the diagnosis 
was status post fusion of the lumbar spine secondary to 
spondylolisthesis.

A March 2004 report from Dr. H. noted that the veteran had 
low back pain that dated back to the mid-1980s, when he had a 
severe accident and had surgery on his back.  Dr. H. 
concluded that the veteran continued to have severe pain and 
disability concerning his back, which did stem back to his 
accident.

A September 2004 report from Dr. S. indicated that the 
veteran had lumbar spine degenerative disc disease and 
spondylolisthesis that required surgery 10 years ago.  Dr. S. 
also advised that the veteran had developed degenerative 
spondylolisthesis in the area above the fusion, as confirmed 
by X-ray evaluation.  Dr. S. further opined that the veteran 
almost certainly had spinal stenosis as well.  

A January 2006 VHA opinion recorded that, after claims file 
review (but without clinical evaluation), the veteran's 
diagnoses included Grade II L4-L5 spondylolisthesis.  The 
examiner stated that the veteran's L4-L5 spondylolisthesis 
most likely preexisted his active service.  He advised that 
spondylolisthesis was often related to defects or 
spondylolysis of the pars interarticularis in the lumbar 
spine.  He added that while most patients are asymptomatic, 
some patients may experience low back pain with excessive 
activity.  (He further noted that this was an incidental 
finding.)  He then reported that spondylolisthesis was most 
often a developmental anatomical defect.  The examiner 
indicated that after review of the  veteran's medical record, 
he was unable to approve or arrive at the conclusion the 
veteran's active service exacerbated his lumbar spine 
condition.  He noted that per the veteran's medical record, 
his spondylolisthesis preexisted his active service.  The 
examiner then again opined that based on the veteran's 
military record, he was unable to conclude that the veteran's 
active service exacerbated his preexisting lumbar 
spondylolisthesis.  He then observed that with regard to the 
veteran's October 1985 construction accident, the veteran was 
reported to have had low back pain.  The examiner then 
advised that he was unable, however, to determine whether any 
(low back) injury occurred as a result of this fall into a 
ditch.  

Again, the Board has carefully reviewed, considered, and 
weighed the probative value of all of the evidence of record.  
The Board initially notes that there are 1986 findings of 
record of various low back defects, including spondylolysis, 
and that the January 2006 VHA examiner reported that 
spondylolisthesis is often caused by similar defects.  
However, the January 2006 VHA examiner did not specifically 
opine that this was true in the veteran's case.  As well, 
this examiner did not state that the veteran only had a 
defect prior to service; he instead indicated that the 
veteran already had a diagnosed low back disorder: 
spondylolisthesis.  As such, the Board will not deny this 
claim because it is solely a claim for entitlement to service 
connection for a low back congenital or developmental defect.  
See 38 C.F.R. § 3.303(c). 

In light of its review, the Board does find that the 
veteran's current low back disorder of spondylolisthesis 
preexisted his entry into active service.  Although such a 
problem was not noted on his June 1970 entry examination 
report, thus initially appearing to entitle the veteran to 
the presumption of soundness, the Board finds that the 
presumption of soundness is adequately rebutted by clear and 
unmistakable evidence of the existence of such a disorder 
before service, and of one that was also not aggravated 
during service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
The medical evidence of record, including early findings of a 
"longstanding" problem, and as similarly described by Dr. 
S. in his November 1999 report and the VHA examiner in his 
January 2006 report, confirms the likelihood of the existence 
of this disorder before the veteran's entry into active 
service (and into childhood according to his own physician).  
Furthermore, while there is a credible report of likely in-
service injury from the veteran (with consideration of 
38 U.S.C.A. § 1154(b)), the Board observes that no such low 
back disorder was documented on the veteran's January 1972 
service discharge examination report.  Thus, the Board finds 
that there is persuasive evidence that this low back disorder 
both preexisted the veteran's entry into active service and 
did not permanently increase in severity during or as a 
result of his active service.  Thus, regarding 
spondylolisthesis, the Board finds that the presumption of 
soundness has been rebutted.  Id.

The Board must further determine, however, whether the 
veteran is entitled to a presumption of aggravation of his 
preexisting low back spondylolisthesis.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  As to this consideration, the 
Board finds that this presumption is also rebutted by the 
competent medical evidence of record, namely by the 
information contained in the veteran's service medical 
records and post-service treatment reports, but most 
importantly by the findings of the January 2006 VHA examiner, 
who had an adequate opportunity to review the entire record.  
The medical evidence shows that no such disorder was 
diagnosed at the time of the veteran's service discharge or 
shortly thereafter.  Moreover, the January 2006 VA examiner 
explained that the veteran's medical record simply did not 
contain any indicia of an increase in such low back 
symptomatology during or as a result of active service.  The 
Board is aware that Dr. S. stated the opposite, but he did 
not provide any basis for this opinion, and did not report 
that he had the claims file available for his review and 
consideration in reaching that conclusion.  Thus, the Board 
finds the opinion of the January 2006 VHA examiner to be more 
persuasive than that from Dr. S.  Accordingly, the Board 
finds that the veteran is not entitled to the presumption of 
aggravation for low back spondylolisthesis.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

The Board therefore concludes that because the competent 
medical evidence of record shows that the veteran entered 
active duty with preexisting spondylolisthesis that did not 
permanently increase in severity during or as the result of 
this service, it will deny his claim for service connection 
for that disorder.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

As to the veteran's currently diagnosed low back degenerative 
disc disease, however, the Board finds that there is 
insufficient medical evidence to rebut the presumption of 
soundness.  Likewise, this problem was not noted at service 
entry, during service, or at service discharge, and the Board 
further observes that the post-service medical evidence of 
record does not reveal a diagnosis until the time of the June 
1987 MRI test, over 15 years after the veteran's release from 
active duty. As well, the January 2006 VHA examiner did not 
identify or address this particular problem as a preexisting 
condition, and while it could be inferred that Dr. S. did in 
his November 1999 report, the Board finds that his comment, 
on its own and without any actual identification of 
degenerative disc disease or basis for a finding that it 
preexisted service in this report, is simply insufficient to 
serve as clear and unmistakable evidence sufficient to rebut 
that presumption.  Thus, the veteran will be presumed sound 
as to a claim for service connection for low back 
degenerative disc disease.  So, consideration of rebuttal of 
the presumption of aggravation is also not for application, 
and the Board will address the claim under other applicable 
theories of entitlement to service connection.  

As to presumptive service connection, degenerative disc 
disease is not included on VA's list of eligible diseases for 
this theory of entitlement, and so presumptive service 
connection is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.307, 3.309.  As to direct service connection for 
degenerative disc disease, there is no medical opinion of 
record that purports to link currently diagnosed degenerative 
disc disease to the veteran's reported in-service back injury 
or any other event of active service, and so the Board finds 
that direct service connection is not warranted at this time,  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The Board is also aware that later medical evidence of 
record, including the findings of the August 1999 VA 
examiner, included a diagnosis of low back "degenerative 
disease," which could be interpreted as a diagnosis of 
degenerative joint disease, also known as arthritis.  
However, the Board also notes that there is no such diagnosis 
recorded within a year after service discharge, so as to 
warrant presumptive service connection for this "listed" 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309.  As 
well, even though the August 1999 VA examiner related the 
veteran's "degenerative disease" to "trauma," he did not 
have the claims file available for review, and moreover, at 
that evaluation, the veteran advised him of both in-service 
and post-service "trauma."  As such, the Board must find 
that this general conclusion is insufficient to serve as 
competent medical evidence to support an award of direct 
service connection for low back arthritis per 38 C.F.R. 
§  3.303(d).  

In reaching the above conclusions, the Board again notes that 
although a veteran, as a layperson, can provide statements as 
to his complaints and observable symptoms, he cannot offer a 
diagnosis or provide a medical opinion as to causation or the 
etiology of his claimed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2005) (competent medical evidence means evidence that is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Thus, the Board may not consider 
the veteran's assertions that his current low back problems 
are related to active service to be competent medical 
evidence in support of his claim.

When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a low back disorder, and so it 
must be denied.



B.  Analysis of Entitlement to Service Connection for a 
Bilateral Shoulder Disorder

The veteran basically avers that the same in-service combat 
events that caused his reported low back injury also caused a 
bilateral shoulder injury with chronic residuals.  Again, as 
the veteran is a combat veteran, the Board will presume him 
credible to report the occurrence of these events, even 
though there is no in-service medical documentation of 
bilateral shoulder injury.  38 U.S.C.A. § 1154(b).

As noted, the veteran's service medical records contain no 
record of complaints, symptomatology, diagnoses, or treatment 
of any bilateral shoulder injuries or disorders.  The 
veteran's January 1972 separation examination report 
indicated that his upper extremities were normal but that he 
had some "joint deformity," and as noted earlier, he also 
reported on this form that he was in good health.  

The October 1985 Lincoln General Hospital records also note 
the veteran's complaints of right shoulder pain following his 
work accident.  

As well, September 1986 treatment reports from Bryan Memorial 
Hospital noted that the veteran was involved in an accident 
in October 1985 in which he fractured his right clavicle, 
among other things.  With prolonged activity, the veteran 
complained of right shoulder achiness and pain.  Following 
clinical evaluation, the diagnosis was a hypermobile 
sternoclavicular and glenohumeral joint, and a restriction of 
the acromial clavicular joint.  The veteran also demonstrated 
a decrease in the rotation of the clavicle on clinical 
evaluation.  In November 1986, the veteran also reported 
having bilateral shoulder discomfort.  

A November 1993 report from Lincoln Neurology noted the 
veteran's report of being involved in a construction accident 
in 1985 in which the right side of his head "caved in."  

A February 1996 report from D.D.R., M.D., noted that the 
veteran was seen for right arm pain, but denied left arm 
pain.  It was also recorded that the veteran was involved in 
a fairly substantial construction accident in October 1985, 
when he injured his neck and right clavicle.  Following 
clinical evaluation, the diagnosis was subacromial 
impingement of the right shoulder.  

An April 1998 report from Lincoln Family Practice Program 
noted that the veteran reported dislocating both his 
shoulders in his 1985 cave-in accident.  

At his August 1999 VA examination, the veteran reported that 
he injured his right shoulder during active service, when his 
APC fell into a bomb crater.  He indicated that he was thrown 
off the truck and that he struck his right shoulder on a 
railing of the equipment.  He added that when he landed, he 
landed on his left shoulder and injured it as well.  
Following clinical evaluation, the diagnosis was 
"degenerative disease" to both shoulders, secondary to 
trauma.  (Again, this examiner did not have the claims file 
available for review.)  A concurrent VA X-ray report for the 
veteran's shoulders showed: moderate to severe degenerative 
changes involving the glenohumeral joint spaces bilaterally; 
and slight superior subluxation of the left humeral head, 
with no evidence of acromial space, possibly due to prior or 
chronic rotator cuff injury.  

A November 2003 report from Lincoln Surgical Hospital noted 
that the veteran had undergone a left total shoulder 
replacement, and that he had end-stage arthritis of that 
shoulder. 

In an October 2004 report, P.T.H., M.D., stated that he 
evaluated the veteran for complaints of moderately severe to 
severe right shoulder pain that reportedly began when the 
veteran was about 19 or 20 years of age and was ejected from 
a vehicle during service.  Dr. H. also recorded that the 
veteran had dislocated both of his shoulders at that time.  
Furthermore, Dr. H. indicated that he had reviewed the 
veteran's "enclosed service medical records."  Dr. H. then 
opined that the veteran's degenerative arthritis of his 
shoulders was directly related to the injury sustained during 
active service, and that it was least as likely as not that 
his current bilateral shoulder condition was a result of the 
injuries suffered in service.  

The January 2006 VHA examiner, who again had the claims file 
for review, also provided an opinion as to whether any 
currently diagnosed bilateral shoulder disorder was related 
to the veteran's active service.  He recorded a diagnosis of 
bilateral degenerative joint disease in the shoulders.  He 
stated that this disease was more likely related to the 
veteran's service and history of bilateral shoulder 
dislocation during active service.  He opined that such 
bilateral dislocation was a severe injury, which often caused 
longstanding shoulder joint instability.  He noted that he 
agreed with the previously recorded opinions that the 
veteran's bilateral shoulder pain was likely to be related to 
dislocations of his shoulder that occurred during his active 
service.  He then added that as to the veteran's October 1985 
construction accident, when the veteran was reported to have 
right shoulder pain, he advised that he was unable to 
determine if any (shoulder) injury occurred as a result of 
that event.    

In light of consideration of the entire record, the Board 
finds that it must award the veteran entitlement to service 
connection for bilateral shoulder degenerative joint disease.  
Again, although there is no medical record of in-service 
problem, the Board presumes this combat veteran credible to 
report the occurrence of an event that caused a bilateral 
shoulder dislocation per 38 U.S.C.A. § 1154(b).  As well, 
although the veteran's currently diagnosed bilateral 
arthritis was not of record to a compensable degree within a 
year after his discharge from active duty so as to warrant 
presumptive service connection per 38 C.F.R. § 3.307 and 
38 C.F.R. § 3.309, there are two medical practitioners of 
record who have provided favorable and uncontradicted 
opinions, based upon a reported review of pertinent medical 
records, that link the veteran's current arthritis to his 
reported in-service injury.  As such, entitlement to service 
connection for bilateral shoulder arthritis is warranted per 
38 C.F.R. § 3.303(d).  See also 38 U.S.C.A. § 1110.  

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the claim, 
and in recognition of the aforementioned guiding principles 
and with the application of the benefit of the doubt rule, 
the Board finds that the veteran's claim should prevail.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


III.  Entitlement to an Initial Compensable Evaluation for 
the Residuals of a Napalm Burn to the Left Index Finger

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Evaluation of a service-connected 
disability requires review of the entire medical history 
regarding the disability.  38 C.F.R. §§ 4.1, 4.2 (2005).  It 
is also necessary to evaluate the disability from the point 
of view of the veteran working or seeking employment, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in his favor.  38 C.F.R. § 4.3 
(2005).  If there is a question as to which evaluation to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

During the pendency of this appeal, VA revised the portion of 
VA's Schedule for Rating Disabilities that addressed the 
criteria for the evaluation of service-connected skin 
disabilities, such as the veteran's left index finger 
disability as currently rated under 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7805 (2002).  See 67 Fed. Reg. 49,590-
49,599 (July 31, 2002), effective August 30, 2002, [now 
codified as amended at 38 C.F.R. § 4.118, DC 7800 through DC 
7833 (2005)].  These regulations are relevant to that portion 
of the appeal occurring on and after the effective date of 
this change.  The Board further observes that where amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, as is the case here, the 
veteran is not entitled to consideration of these amended 
regulations prior to the established effective date.  See 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005); 
DeSousa v. Gober, 10 Vet. App. 461, 466-67 (1997); VAOPGCPREC 
7-03; VAOPGCPREC 3-00.

The veteran is currently assigned a noncompensable disability 
rating for residuals of a napalm burn to the left index 
finger.  He contends that the residuals on his left index 
finger are more disabling than currently evaluated, and he 
has therefore filed his appeal for an initial compensable 
(increased) rating for this disability.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of "good cause" include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 
38 C.F.R. § 3.655(a) (2005).  When a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, however, the claim shall be denied.  See 38 C.F.R. 
§ 3.655(b) (2005).

As explained earlier, the veteran initially reported for VA 
examination of this disability in August 1999.  After he 
filed his request for a higher initial evaluation, however, 
he was scheduled for new VA examinations in January 2002, 
March 2004, September 2004, October 2004, January 2005, and 
April 2005.  The record reflects that he did not report for 
any of these evaluations, and that he did not provide any 
explanation for his failure to report until VA's receipt of a 
statement from his attorney in January 2005.  As discussed 
earlier, the Board is aware that some of these notices (the 
ones for the 2004 examinations) were delivered to the 
veteran's former residential address (although they were 
apparently not returned as undeliverable to VA).  Thereafter, 
however, notices for two examinations in 2005 were in fact 
mailed to the veteran's proper address.   

In the January 2005 statement, the veteran's attorney 
requested that more appropriate arrangements be made for VA 
examination, as the veteran's personal vehicle was unsafe to 
travel the 59 miles to the examination, there were financial 
and medical concerns in doing so, and the examination was 
scheduled during a period of uncertain winter weather.  The 
veteran was then rescheduled for VA examination in April 
2005.  Prior to the examination, it was noted that the 
veteran was contacted by telephone, and that notification was 
again sent to his current address of record.  


It is clear that VA has the authority to schedule a VA 
examination, and that the veteran has an obligation to report 
for that examination.  Pursuant to 38 C.F.R. § 3.327(a) 
(2005), examinations will be requested whenever VA determines 
that there is a need to verify either the continued existence 
or the current severity of a disability, and individuals for 
whom examinations have been authorized and scheduled are 
required to report for such examinations.

Review of the current record reveals that there was ample 
reason for scheduling the veteran for another examination of 
his residuals of a napalm burn to his left index finger.  
And, upon review of that record, the Board determined that 
additional evidentiary development - in the form of another 
VA examination - was required under the circumstances 
presented in this case.  For example, because new regulations 
were promulgated with respect to skin disorders during the 
pendency of the veteran's appeal, the Board determined that 
in order for the veteran's disability to be fully evaluated 
under 38 C.F.R. § 4.118, another examination was necessary.

There is no evidence to indicate that the veteran did not 
receive notice to report for the examination that was 
scheduled in April 2005 (or for the prior examinations, for 
that matter).  There is also no evidence that the veteran was 
unaware of the examination, and he has not provided good 
cause for not appearing at that scheduled examination.  The 
Board is aware of the veteran's reasons, as reported by his 
attorney, for not attending the January 2005.  However, as 
previously noted earlier in this decision, the veteran 
apparently has been able to attend other concurrent private 
medical evaluations despite his reported constraints in order 
to supply evidence for the other claimed disorders now on 
appeal.

The Board also notes that the Court has ruled that there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992); see also United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Notably, the 
Ashley case specifically dealt with the regularity of 
procedures at the Board.  In the absence of evidence to the 
contrary, therefore, the Board may not presume that the 
veteran did not receive notice of the scheduled VA 
examination.

As well, with regard to the earlier missed VA examinations, 
if the veteran moved without informing VA of his new address, 
the Court has stated that "[i]n the normal course of events, 
it is the burden of the veteran to keep the VA apprised of 
his whereabouts.  If he does not do so, there is no burden on 
the part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The Board observes that, at a minimum, the veteran failed to 
report for his scheduled VA examination in April 2005.  No 
adequate explanation has been offered, and there is no 
evidence on file to show that the veteran had good cause for 
failing to report for examination of his service-connected 
residuals of a napalm burn to the left index finger after 
being requested to do so by VA.  As well, the veteran did not 
contact VA to request another rescheduling of his 
examination.

The Board observes that while there is certain medical 
evidence is of record, it is insufficient to properly 
evaluate the veteran's claimed disability.  Moreover, the 
evidence of record does not serve as a substitute for the 
veteran's attendance at a VA examination.  See 38 C.F.R. 
§ 3.326(a) (2005).  In addition, the veteran has not 
furnished any other medical evidence that could serve as a 
viable substitute for the results of a VA examination with 
claims file review.  38 C.F.R. § 3.326(b) (2005).  In fact, 
there is no pertinent medical evidence of record in the 
claims file that is dated later than the August 1999 VA 
examination report.

In a case where the law and not the evidence is dispositive, 
the claim must be denied because of the absence of legal 
merit or the lack of entitlement under law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Thus, in such a 
situation, the Board has no alternative but to deny the 
veteran's claim, as provided under the regulatory provisions 
of 38 C.F.R. § 3.655.



IV.  Entitlement to an Effective Date Earlier than August 17, 
1998, for the Award of a Total Disability Evaluation Based on 
Individual Unemployability Due to Service-Connected 
Disabilities (TDIU)

The record reflects that the veteran is currently seeking 
entitlement to an effective date prior to August 17, 1998, 
for his grant of TDIU.  

The Board notes that a specific claim, in the form prescribed 
by the Secretary of VA, must be filed in order for benefits 
to be paid to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2005).  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2005).  
However, if the claim is received within one year after 
separation from service, the effective date of an award of 
disability compensation shall be the day following separation 
from active service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2005).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  To determine when a claim was received, the 
Board must review all communications in the claims file that 
may be construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the evidence establishes that the veteran's 
original claim of entitlement to TDIU was received at the RO 
on August 17, 1998.  In a July 2002 rating decision, 
individual unemployability was granted, effective May 3, 
1999.  However, in an October 2002 rating decision, the RO 
revised the effective date of the veteran's individual 
unemployability grant to August 17, 1998.  The Board also 
recognizes that the August 17, 1998, effective date is 
correct, and is the only one available to the veteran at this 
time.  

When the evidence in this case is considered under the laws 
and regulations as set forth above, the Board finds that 
August 17, 1998, is the correct date for the grant of 
entitlement to TDIU.  While the veteran has alleged that he 
is entitled to an earlier effective date for his award of 
TDIU, there is simply no evidence of record that may be 
construed as the veteran's proper attempt to file a claim for 
entitlement to TDIU prior to August 17, 1998.  

The Board thus finds that the objective evidence of record 
fails to establish that the veteran submitted a claim of 
entitlement to TDIU that was received by VA at any point 
prior to August 17, 1998.  Accordingly, an earlier effective 
date for a grant of TDIU is not available for assignment, and 
the Board must therefore deny the claim.


ORDER

Service connection for a low back disorder is denied.

Service connection for bilateral shoulder degenerative joint 
disease is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 

An initial compensable evaluation for the residuals of a 
napalm burn to the left index finger (identified as a scar) 
is denied.

An effective date earlier than August 17, 1998, for the award 
of a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


